Exhibit 10-c-1

ARVINMERITOR, INC.
RESTRICTED STOCK AGREEMENT

     In accordance with Section 11 of the 2007 Long-Term Incentive Plan, as
amended (“Plan”), of ArvinMeritor, Inc. (the “Company”), [_____] shares of
Common Stock, $1 par value, of the Company have been granted to you today as
restricted shares (“Restricted Shares”). The Restricted Shares have been granted
to you upon the following terms and conditions:

1. Restricted Period

     Subject to the provisions of paragraph 2 of this agreement, the period
during which the Restricted Shares are subject to forfeiture (“Restricted
Period”) shall end on (a) December 1, 20[__] with respect to [____] of the
Restricted Shares; (b) December 1, 20[__] with respect to an additional [____]
of the Restricted Shares; and (c) December 1, 20[__] with respect to the
remaining [____] of the Restricted Shares.

2. Earning of Restricted Shares

     (a) If your employment is terminated due to your death or Disability (as
defined in the Plan) prior to the end of the Restricted Period, you will be
deemed to have earned, as of the end of the Restricted Period, a pro-rated
portion of the Restricted Shares, based on the number of full months of the
vesting period that have elapsed as of the date of death or Disability.

     (b) Upon your Retirement (as defined in the Plan) after [_______], 20[__]
and prior to the end of the Restricted Period, the Restricted Shares will
continue to vest in accordance with the terms of Section 1 of this agreement.

     (c) If your employment with the Company terminates prior to the end of the
Restricted Period for any other reason, you shall be deemed not to have earned
any of the unvested Restricted Shares and shall have no further rights with
respect thereto, except as and to the extent that the Compensation and
Management Development Committee of the Board of Directors, taking into account
the purpose of the Plan and such other factors as in its sole discretion it
deems appropriate, may determine.

3. Retention of Certificates for Restricted Shares

     Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Common
Stock, other securities of the Company or securities of another entity (“Stock
Dividends”), shall be delivered to and held by the Company, or such Restricted
Shares or Stock Dividends shall be registered in book entry form, subject to the
Company’s instructions, until you shall have earned the Restricted Shares in
accordance with the provisions of paragraph 2. To facilitate implementation of
the provisions of this agreement, you undertake to sign and deposit with the
Company’s Office of the Secretary a Stock Transfer Power in the form of
Attachment 1 hereto with respect to the Restricted Shares and any Stock
Dividends thereon.

--------------------------------------------------------------------------------

4. Cash Dividends

     Any dividends that may be paid in cash on the Restricted Shares (“Cash
Dividends”) shall be reinvested in additional shares of Common Stock, which
shall also be Restricted Shares for purposes of this agreement, so long as the
Restricted Shares remain subject to forfeiture.

5. Voting Rights

     Notwithstanding the retention by the Company of certificates (or the right
to give instructions with respect to shares held in book entry form) for the
Restricted Shares and any Stock Dividends, you shall be entitled to vote the
Restricted Shares and any Stock Dividends held by the Company (or subject to its
instructions) in accordance with paragraph 3, unless and until such shares have
been forfeited in accordance with paragraph 7.

6. Delivery of Earned Restricted Shares

     As promptly as practicable after you shall have been deemed to have earned
the Restricted Shares in accordance with paragraph 2, the Company shall deliver
to you (or in the event of your death, to your estate or any person who acquires
your interest in the Restricted Shares by bequest or inheritance) the Restricted
Shares, together with any Stock Dividends then held by the Company (or subject
to its instructions).

7. Forfeiture of Unearned Restricted Shares

     Notwithstanding any other provision of this agreement, if at any time it
shall become impossible for you to earn any of the Restricted Shares in
accordance with this agreement, all the Restricted Shares, together with any
Stock Dividends then being held by the Company (or subject to its instructions)
in accordance with paragraph 3, shall be forfeited, and you shall have no
further rights of any kind or nature with respect thereto. Upon any such
forfeiture, the Restricted Shares, together with any Stock Dividends, shall be
transferred to the Company.

8. Transferability

     This grant is not transferable by you otherwise than by beneficiary
designation, by will or by the laws of descent and distribution, and the
Restricted Shares and any Stock Dividends shall be deliverable, during your
lifetime, only to you.

9. Withholding

     The Company shall have the right, in connection with the delivery of the
Restricted Shares and any Stock Dividends subject to this agreement, (i) to
deduct from any payment otherwise due by the Company to you or any other person
receiving delivery of the Restricted Shares and any Stock Dividends an amount
equal to any taxes required to be withheld by law with respect to such delivery,
(ii) to require you or any other person receiving such delivery to pay to it an
amount sufficient to provide for any such taxes so required to be withheld or
(iii) to sell or withhold such number of the Restricted Shares and any Stock
Dividends as may be necessary so that the net proceeds of such sale or market
value of such Restricted Shares or Stock Dividends withheld shall be an amount
sufficient to provide for any such taxes so required to be withheld.

2

--------------------------------------------------------------------------------

10. No Acquired Rights

     You acknowledge, agree and consent that: (a) the Plan is discretionary and
the Company may amend, cancel or terminate the Plan at any time; (b) the grant
of your Restricted Shares is a one-time benefit offered to you and does not
create any contractual or other right for you to receive any grant of restricted
shares of common stock or benefits under the Plan in the future; (c) future
grants, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any grant, the number of shares and forfeiture
provisions; and (d) your participation in the Plan is voluntary.

     The value of your Restricted Shares is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such,
your Restricted Shares are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

11. Applicable Law

     This agreement and the Company’s obligation to deliver Restricted Shares
and any Stock Dividends hereunder shall be governed by and construed and
enforced in accordance with the substantive laws of Indiana and the Federal law
of the United States.

  ARVINMERITOR, INC.        By:                  [________________]   
             Senior Vice President,                 Human Resources   
Attachment 1 - Stock Transfer Power      Agreed to:        Name:      Address: 
    Social Security Number:      Date:   


3

--------------------------------------------------------------------------------

Attachment 1

STOCK TRANSFER POWER SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED, I, _______, hereby sell, assign and transfer unto
ArvinMeritor, Inc. (the “Company”) (i) the [_____] shares of the Common Stock of
the Company standing in my name on the books of the Company evidenced by
certificates or by book entry, granted to me on [_____], 20[__] as Restricted
Shares pursuant to the Company’s 2007 Long-Term Incentive Plan, and any
additional shares of the Company’s Common Stock purchased through reinvestment
of cash dividends on such shares (collectively, the “Shares”); and (ii) any
additional shares of the Company’s Common Stock, other securities issued by the
Company or securities of another entity (“Stock Dividends”) distributed, paid,
payable or purchased on or in respect of the Shares and Stock Dividends during
the period the Shares are held by the Company pursuant to a certain Restricted
Stock Agreement with respect to the Shares; and I do hereby irrevocably
constitute and appoint __________________________________ attorney with full
power of substitution in the premises to transfer the Shares on the books of the
Company.

Dated:                                (Signature)      WITNESS:       


4

--------------------------------------------------------------------------------